Exhibit 10.4

 

LOGO [g607305ex10_4logo.jpg]      

Acceptance Notice/        

Pay Proceeds Authorization        

Banc of America Leasing & Capital, LLC

  

 

Master Loan and Security Agreement Number: 17608-70000

Equipment Security Note Number: 17608-70004 (the “Transaction”)

To: Banc of America Leasing & Capital, LLC

The undersigned hereby certifies that all property described in the
above-referenced Transaction by and between Banc of America Leasing & Capital,
LLC, and the undersigned has been furnished, that delivery and installation has
been fully completed as required, and that the such property has been
irrevocably accepted and is satisfactory in all respects to the undersigned for
purposes of the Transaction.

We hereby authorize you to disburse the proceeds of this Transaction as follows:

 

Disburse To:    Amount:  

Destination XL Group, Inc.

   $ 2,455,806.59   

Less Upfront Fee

   ($ 104,086.63 )    

 

 

 

TOTAL Disbursement

   $ 2,351,719.96   

 

Destination XL Group, Inc. (Debtor) By:  

/s/ Dennis R. Hernreich

  Dennis R. Hernreich Title:  

EVP, COO, CFO, Treasurer, Secretary

Date:  

9/30/13

 

Pay Proceeds Authorization 4.1.06    Page 1 of 1        



--------------------------------------------------------------------------------

LOGO [g607305ex10_4logo.jpg]    Banc of America Leasing & Capital, LLC   
Equipment Security Note Number 17608-70004  

 

This Equipment Security Note No. 17608-70004, dated as of September 30, 2013
(this “Equipment Note”), is entered into pursuant to and incorporates by this
reference all of the terms and provisions of that certain Master Loan and
Security Agreement No. 17608-70000 dated as of July 20, 2007 (the “Master
Agreement”), by and between Banc of America Leasing & Capital, LLC (“Lender”)
and Destination XL Group, Inc. (“Borrower”). All capitalized terms used herein
and not defined herein shall have the respective meanings assigned to such terms
in the Master Agreement. If any provision of this Equipment Note conflicts with
any provision of the Master Agreement, the provisions contained in this
Equipment Note shall prevail. Borrower hereby authorizes Lender to insert the
serial numbers and other identification data of the Equipment, dates, and other
omitted factual matters or descriptions in this Equipment Note.

The occurrence of an “Event of Default,” as defined in the Master Agreement,
shall entitle Lender to accelerate the maturity of this Equipment Note and to
declare the Prepayment Amount to be immediately due and payable, and to proceed
at once to exercise each and every one of the remedies provided in the Master
Agreement or otherwise available at law or in equity. All of Borrower’s
Obligations under this Equipment Note are absolute and unconditional, and shall
not be subject to any offset or deduction whatsoever. Borrower waives any right
to assert, by way of counterclaim or affirmative defense in any action to
enforce Borrower’s Obligations hereunder, any claim whatsoever against Lender.

1. Equipment Financed; Equipment Location; Grant of Security Interest. Subject
to the terms and provisions of the Master Agreement and as provided herein,
Lender is providing financing in the principal amount described in Section 2
below to Borrower in connection with the acquisition or financing of the
following described Equipment:

 

Quantity

   Description    Serial Number    Cost       See Exhibit A attached hereto   

Location of Equipment. The Equipment will be located or (in the case of
over-the-road vehicles) based at the following locations:

 

Location

  

Address

  

City

  

County

  

State

  

ZIP

         See Exhibit B attached hereto      

Borrower has agreed and does hereby grant a security interest in and to the
Equipment and the Collateral related thereto, whether now owned or hereafter
acquired and wherever located, in order to secure the payment and performance of
all Obligations owing to Lender, including but not limited to this Equipment
Note, all as more particularly provided in the Master Agreement. Lender’s
agreement to provide the financing contemplated herein shall be subject to the
satisfaction of all conditions established by Lender and Lender’s prior receipt
of all required documentation in form and substance satisfactory to Lender in
its sole discretion.

2. Payments. For value received, Borrower promises to pay to the order of
Lender, the principal amount of $2,455,806.59, together with interest thereon as
provided herein. This Equipment Note shall be payable by Borrower to Lender in
48 consecutive monthly, installments of principal and interest (the “Payments”)
commencing on October 30, 2013 (the “Initial Payment”) and continuing thereafter
through and including September 30, 2017 (the “Maturity Date”) (collectively,
the “Equipment Note Term”). Each Payment shall be in the amount provided below,
and due and payable on the same day of the month as the Initial Payment set
forth above in each succeeding payment period (each, a “Payment Date”) during
Equipment Note Term. All interest hereunder shall be calculated on the basis of
a year of 360 days comprised of 12 months of 30 days each. The final Payment due
and payable on the Maturity Date shall in any event be equal to the entire
outstanding and unpaid principal amount of this Equipment Note, together with
all accrued and unpaid interest, charges and other amounts owing hereunder and
under the Master Agreement.

(a) Interest Rate.

Interest shall accrue on the entire principal amount of this Equipment Note
outstanding from time to time at a fixed rate of 3.1067 percent per annum or, if
less, the highest rate of interest permitted by applicable law (the “Interest
Rate”), from the Advance Date set forth below until the principal amount of this
Equipment Note is paid in full, and shall be due and payable on each Payment
Date.

 

Equipment Security Note 4.1.06    Page 1 of 2   



--------------------------------------------------------------------------------

(b) Payment Amount.

The principal and interest amount of each Payment shall be $54,473.51.

3. Prepayment The outstanding principal balance of this Equipment Note may be
prepaid in whole or part at any time, together with interest and late charges
accrued through the date of the prepayment, provided that such prepayment shall
be accompanied by a prepayment charge calculated as follows: one percent (1%) of
the amount of the prepaid if such prepayment occurs during the period from the
date of this Equipment Note to the first anniversary hereof; one-half percent
(0.5%) of the amount prepaid if such prepayment occurs during the period
commencing on the first day after the first anniversary hereof and continuing
through the second anniversary hereof; and no prepayment charge if such
prepayment occurs thereafter. Partial prepayments shall be applied against
principal installments in their inverse order of maturity. A prepayment charge
will not be due if this Equipment Note is refinanced with the Lender.

4. Borrower Acknowledgements. Upon delivery and acceptance of the Equipment,
Borrower shall execute this Equipment Note evidencing the amounts financed by
Lender in respect of such Equipment and the Payments of principal and interest
hereunder. By its execution and delivery of this Equipment Note, Borrower:

 

  (a) reaffirms of all of Borrower’s representations, warranties and covenants
as set forth in the Master Agreement and represents and warrants that no Default
or Event of Default under the Master Agreement exists as of the date hereof;

 

  (b) represents, warrants and agrees that: (i) the Equipment has been delivered
and is in an operating condition and performing the operation for which it is
intended to the satisfaction of Borrower; (ii) each item of Equipment has been
unconditionally accepted by Borrower for all purposes under the Master Agreement
and this Equipment Note; and (iii) there has been no material adverse change in
the operations, business, properties or condition, financial or otherwise, of
Borrower since August 3, 2013;

 

  (c) authorizes and directs Lender to advance the principal amount of this
Equipment Note to reimburse Borrower or pay Vendors all or a portion of the
purchase price of Equipment in accordance with Vendors’ invoices therefor,
receipt and approval of which are hereby reaffirmed by Borrower; and

 

  (d) agrees that Borrower is absolutely and unconditionally obligated to pay
Lender all Payments at the times and in the manner set forth herein.

 

BANC OF AMERICA LEASING & CAPITAL, LLC     Borrower: DESTINATION XL GROUP, INC.
By:  

/s/ Patricia Smith-Disu

    By:  

/s/ Dennis R. Hernreich

Printed Name:  

Patricia Smith-Disu

    Printed Name:  

Dennis R. Hernreich

Title:  

Vice President

    Title:  

EVP, COO, CFO, Treasurer, Secretary

 

Equipment Security Note 4.1.06    Page 2 of 2   



--------------------------------------------------------------------------------

EXHIBIT A TO EQUIPMENT SECURITY NOTE NO. 17608-70004

 

Company    Division    Type    Asset Type    Invoice    Description    Insrv
Date

Equipment Location: 2777 Paper Mill Rd. Suite C-3a, Wyomissing, PA 19610

10    9802    ANCHOR    FF-S    A27481-0    Fixtures-Track    9/21/2012 10   
9802    ANCHOR    LHI-S    A77244    Fixtures-Safe    11/20/2012 10    9802   
ANCHOR    SIGNS    25154    Signs    12/1/2012 10    9802    ANCHOR    EQUIP-S
   407087    Music System    2/3/2013 10    9802    ANCHOR    LHI-S    18494473
   Video Security System    2/3/2013

Equipment Location: 7 Glenwood Rd, Suite E Clinton, CT 06413

10    9644    OUTLET    FF-S    035464    Fixtures-Display    7/2/2013 10   
9644    OUTLET    FF-S    139830    Fixtures-Shelving    7/2/2013 10    9644   
OUTLET    FF-S    020565-0    Fixtures-Track    7/2/2013 10    9644    OUTLET   
LHI-S    A83437    Fixtures-Safe    7/2/2013 10    9644    OUTLET    SIGNS   
26013    Signs    7/2/2013 10    9644    OUTLET    FF-S    I12072533   
Fixtures-Furniture    7/2/2013 10    9644    OUTLET    FF-S    I12141295   
Fixtures- Furniture    7/2/2013 10    9644    OUTLET    FF-S    300799   
Fixtures-Hangers    7/2/2013 10    9644    OUTLET    FF-S    100456 RI   
Fixtures-Ladders    7/3/2013 10    9644    OUTLET    FF-S    117716   
Fixtures-Display    7/10/2013

Equipment Location: Various

10    9998    Store Distribution    FF-S    52790    Visual    12/30/2012 10   
9998    Store Distribution    FF-S    3601935    Visual    12/30/2012 10    9998
   Store Distribution    FF-S    3605860    Visual    12/30/2012 10    9998   
Store Distribution    FF-S    3608720    Visual    12/30/2012 10    9998   
Store Distribution    FF-S    3608440    Visual    12/30/2012 10    9998   
Store Distribution    FF-S    42836    Visual    12/30/2012 10    9998    Store
Distribution    FF-S    424    Visual    12/30/2012 10    9998    Store
Distribution    FF-S    3598810    Visual    12/30/2012 10    9998    Store
Distribution    FF-S    20300827    Visual    12/30/2012 10    9998    Store
Distribution    FF-S    20300827A    Visual    12/30/2012 10    9998    Store
Distribution    FF-S    54346    Visual    12/30/2012 10    9998    Store
Distribution    FF-S    54233    Visual    12/30/2012 10    9998    Store
Distribution    FF-S    54203    Visual    12/30/2012 10    9998    Store
Distribution    FF-S    100700823    Visual    12/30/2012 10    9998    Store
Distribution    FF-S    20307173    Visual    12/30/2012 10    9998    Store
Distribution    FF-S    20307173    Visual    12/30/2012 10    9998    Store
Distribution    FF-S    M21141    Visual    12/30/2012 10    9998    Store
Distribution    FF-S    M21142    Visual    12/30/2012 10    9998    Store
Distribution    FF-S    3673804    Visual    12/30/2012 10    9998    Store
Distribution    FF-S    01212013    Visual    12/30/2012 10    9998    Store
Distribution    FF-S    01212013A    Visual    12/30/2012 10    9998    Store
Distribution    FF-S    56400    Visual    12/30/2012 10    9998    Store
Distribution    FF-S    56330    Visual    12/30/2012 10    9998    Store
Distribution    FF-S    468    Visual    12/30/2012 10    9998    Store
Distribution    FF-S    56343    Visual    12/30/2012 10    9998    Store
Distribution    FF-S    57113    Visual    8/31/2013 10    9998    Store
Distribution    FF-S    468    Visual    8/31/2013 10    9998    Store
Distribution    FF-S    56460    Visual    8/31/2013 10    9998    Store
Distribution    FF-S    3140656    Visual    8/31/2013 10    9998    Store
Distribution    FF-S    57902    Visual    8/31/2013 10    9998    Store
Distribution    FF-S    57909    Visual    8/31/2013 10    9998    Store
Distribution    FF-S    57873    Visual    8/31/2013 10    9998    Store
Distribution    FF-S    57907    Visual    8/31/2013 10    9998    Store
Distribution    FF-S    239    Visual    8/31/2013 10    9998    Store
Distribution    FF-S    3145386    Visual    8/31/2013 10    9998    Store
Distribution    FF-S    4255631 S3    Visual    8/31/2013

Equipment Location: Various

10    9999    Store Distribution    HW-S    70621158    POS Registers   
5/5/2013 10    9999    Store Distribution    HW-S    70621159    POS Registers
   5/5/2013 10    9999    Store Distribution    HW-S    144741    POS Registers
   5/5/2013 10    9999    Store Distribution    HW-S    S7948626    POS
Registers    5/5/2013 10    9999    Store Distribution    HW-S    145398    POS
Registers    5/5/2013 10    9999    Store Distribution    HW-S    145879    POS
Registers    5/5/2013 10    9999    Store Distribution    HW-S    20130557   
POS Registers    5/5/2013 10    9999    Store Distribution    HW-S    146604   
POS Registers    5/5/2013 10    9999    Store Distribution    HW-S    146996   
POS Registers    5/5/2013 10    9999    Store Distribution    HW-S    147095   
POS Registers    5/5/2013 10    9999    Store Distribution    HW-S    70665855
   POS Registers    5/5/2013 10    9999    Store Distribution    HW-S    148727
   POS Registers    5/5/2013 10    9999    Store Distribution    HW-S    148341
   POS Registers    5/5/2013

Equipment Location: 5401 N. May Avenue Suite 700, Oklahoma City, OK 73122

10    99155    DXL    FF-S    37669    Fixtures-Display    6/26/2012 10    99155
   DXL    FF-S    94548    Fixtures-Mannequins    6/26/2012 10    99155    DXL
   FF-S    010891    Fixtures-Chairs    6/26/2012 10    99155    DXL    FF-S   
010891BAL    Fixtures-Chairs    6/26/2012 10    99155    DXL    FF-S    37461   
Fixtures-Display    6/26/2012 10    99155    DXL    FF-S    37668   
Fixtures-Display    6/26/2012 10    99155    DXL    FF-S    37854   
Fixtures-Display    6/26/2012 10    99155    DXL    FF-S    37668W   
Fixtures-Display    6/26/2012 10    99155    DXL    FF-S    0466988-IN    Tailor
Shop Equip    6/26/2012 10    99155    DXL    FF-S    0466989-IN    Tailor Shop
Equip    6/26/2012 10    99155    DXL    FF-S    0467369-IN    Tailor Shop Equip
   6/26/2012 10    99155    DXL    FF-S    2833    Fixtures-Pool Table   
6/26/2012 10    99155    DXL    FF-S    4M-18804    Fixtures-Display   
6/26/2012 10    99155    DXL    FF-S    DI592882    Fixtures-Shoe Fixtures   
6/26/2012 10    99155    DXL    FF-S    20535    Fixtures-Shelving    6/26/2012
10    99155    DXL    FF-S    84400    Fixtures-Display    6/26/2012 10    99155
   DXL    FF-S    111196    Fixtures-Display    6/26/2012 10    99155    DXL   
FF-S    112147    Fixtures-Display    6/26/2012

 

Page 1 of 3



--------------------------------------------------------------------------------

Company    Division    Type    Asset Type    Invoice    Description    Insrv
Date 10    99155    DXL    FF-S    112302    Fixtures-Display    6/26/2012 10   
99155    DXL    FF-S    112440    Fixtures-Display    6/26/2012 10    99155   
DXL    FF-S    8290638    Fixtures-Furniture    6/26/2012 10    99155    DXL   
FF-S    029029    Fixtures-Display    6/26/2012 10    99155    DXL    FF-S   
029519    Fixtures-Display    6/26/2012 10    99155    DXL    FF-S    38107   
Fixtures-Display    6/28/2012 10    99155    DXL    FF-S    11793   
Fixtures-Lighting    6/29/2012 10    99155    DXL    FF-S    11794   
Fixtures-Lighting    6/29/2012 10    99155    DXL    FF-S    11795   
Fixtures-Lighting    6/29/2012 10    99155    DXL    FF-S    112690   
Fixtures-Display    6/29/2012 10    99155    DXL    SIGNS    957728    Signs   
6/30/2012 10    99155    DXL    LHI-S    A73682    Fixtures-Safe    7/9/2012 10
   99155    DXL    SIGNS    24629    Signs    7/12/2012 10    99155    DXL   
FF-S    030107    Fixtures-Display    7/17/2012 10    99155    DXL    EQUIP-S   
897222    Cabling/Phones    7/20/2012 10    99155    DXL    LHI-S    17770655   
Video Security System    7/23/2012 10    99155    DXL    LHI-S    17770658   
Video Security System    7/23/2012 10    99155    DXL    EQUIP-S    382294   
Music System    7/27/2012 10    99155    DXL    SIGNS    24737    Signs   
8/16/2012 10    99155    DXL    FF-S    051521    Fixtures    8/21/2012 10   
99155    DXL    FF-S    030820    Fixtures-Display    8/31/2012 10    99155   
DXL    FF-S    40056    Fixtures-Display    10/12/2012 10    99155    DXL   
FF-S    0474246-IN    Tailor Shop Equip    11/2/2012 10    99155    DXL    FF-S
   032297    Fixtures-Display    11/21/2012 10    99155    DXL    FF-S    41332
   Fixtures-Display    1/10/2013 10    99155    DXL    FF-S    7625   
Fixtures-Lighting    3/19/2013 10    99155    DXL    FF-S    034286   
Fixtures-Display    3/31/2013 10    99155    DXL    FF-S    035130   
Fixtures-Display    5/31/2013 10    99155    DXL    FF-S    31364    Fixtures   
5/31/2013

Equipment Location:1298 Worcester Street, Natick, MA 01760

10    99412    DXL    FF-S    84751    Fixtures-Display    6/26/2012 10    99412
   DXL    FF-S    20537    Fixtures-Shelving    6/26/2012 10    99412    DXL   
FF-S    11684    Fixtures-Lighting    6/26/2012 10    99412    DXL    SIGNS   
952426    Signs    6/26/2012 10    99412    DXL    FF-S    011015   
Fixtures-Chairs    6/26/2012 10    99412    DXL    FF-S    37463   
Fixtures-Display    6/26/2012 10    99412    DXL    FF-S    37667   
Fixtures-Display    6/26/2012 10    99412    DXL    FF-S    37853   
Fixtures-Display    6/26/2012 10    99412    DXL    FF-S    37667W   
Fixtures-Display    6/26/2012 10    99412    DXL    FF-S    0467694-IN    Tailor
Shop Equip    6/26/2012 10    99412    DXL    FF-S    2835    Fixtures-Pool
Table    6/26/2012 10    99412    DXL    FF-S    4M-19141    Fixtures-Display   
6/26/2012 10    99412    DXL    FF-S    DI593334    Fixtures-Shoe Fixtures   
6/26/2012 10    99412    DXL    FF-S    20536    Fixtures-Shelving    6/26/2012
10    99412    DXL    FF-S    111712    Fixtures-Display    6/26/2012 10   
99412    DXL    FF-S    112264    Fixtures-Display    6/26/2012 10    99412   
DXL    FF-S    112303    Fixtures-Display    6/26/2012 10    99412    DXL   
FF-S    112441    Fixtures-Display    6/26/2012 10    99412    DXL    FF-S   
112534    Fixtures-Display    6/26/2012 10    99412    DXL    FF-S    8290708   
Fixtures-Furniture    6/26/2012 10    99412    DXL    FF-S    029441   
Fixtures-Display    6/26/2012 10    99412    DXL    FF-S    11798   
Fixtures-Lighting    6/29/2012 10    99412    DXL    FF-S    11799   
Fixtures-Lighting    6/29/2012 10    99412    DXL    FF-S    11800   
Fixtures-Lighting    6/29/2012 10    99412    DXL    LHI-S    17688641    Video
Security System    6/30/2012 10    99412    DXL    LHI-S    17688642    Video
Security System    6/30/2012 10    99412    DXL    FF-S    029852   
Fixtures-Display    6/30/2012 10    99412    DXL    FF-S    030108   
Fixtures-Display    7/17/2012 10    99412    DXL    EQUIP-S    897221   
Cabling/Phones    7/20/2012 10    99412    DXL    FF-S    37860   
Fixtures-Display    7/23/2012 10    99412    DXL    EQUIP-S    384313    Music
System    7/27/2012 10    99412    DXL    FF-S    030202    Fixtures-Display   
7/30/2012 10    99412    DXL    EQUIP-S    899313    Cabling/Phones    7/31/2012
10    99412    DXL    FF-S    0469759-IN    Tailor Shop Equip    7/31/2012 10   
99412    DXL    FF-S    8377519    Fixtures-Shoe Fixtures    8/6/2012 10   
99412    DXL    FF-S    86470    Fixtures-Display    8/13/2012 10    99412   
DXL    FF-S    0470517-IN    Tailor Shop Equip    8/17/2012 10    99412    DXL
   FF-S    0470520-IN    Tailor Shop Equip    8/17/2012 10    99412    DXL   
FF-S    051539    Fixtures    8/22/2012 10    99412    DXL    FF-S    8293022   
Fixtures-Furniture    8/24/2012 10    99412    DXL    FF-S    030794   
Fixtures-Display    8/31/2012 10    99412    DXL    FF-S    39867   
Fixtures-Display    10/3/2012 10    99412    DXL    FF-S    0472999-IN    Tailor
Shop Equip    10/10/2012 10    99412    DXL    LHI-S    18522751    Video
Security System    11/12/2012 10    99412    DXL    FF-S    032290   
Fixtures-Display    11/21/2012 10    99412    DXL    SIGNS    25377    Signs   
1/16/2013 10    99412    DXL    FF-S    035111    Fixtures-Display    5/31/2013
10    99412    DXL    FF-S    31331    Fixtures    5/31/2013 10    99412    DXL
   EQUIP-S    948605    Cabling/Phones    6/18/2013

Equipment Location: 11711 Princeton Pike, Suite 961, Cincinnati, OH 45246

10    99375    DXL    FF-S    37672    Fixtures-Display    7/18/2012 10    99375
   DXL    FF-S    8291657    Fixtures-Furniture    7/18/2012 10    99375    DXL
   FF-S    030109    Fixtures-Display    7/18/2012 10    99375    DXL    FF-S   
030110    Fixtures-Display    7/18/2012 10    99375    DXL    FF-S    11792   
Fixtures-Lighting    7/18/2012 10    99375    DXL    FF-S    98595 RI   
Fixtures-Ladders    7/18/2012 10    99375    DXL    FF-S    95610   
Fixtures-Mannequins    7/18/2012 10    99375    DXL    FF-S    011160   
Fixtures-Chairs    7/18/2012 10    99375    DXL    FF-S    37670   
Fixtures-Display    7/18/2012 10    99375    DXL    FF-S    37673   
Fixtures-Display    7/18/2012 10    99375    DXL    FF-S    0468284-IN    Tailor
Shop Equip    7/18/2012 10    99375    DXL    FF-S    0468285-IN    Tailor Shop
Equip    7/18/2012 10    99375    DXL    FF-S    2839    Fixtures-Pool Table   
7/18/2012

 

Page 2 of 3



--------------------------------------------------------------------------------

Company    Division    Type    Asset Type    Invoice    Description    Insrv
Date 10    99375    DXL    FF-S    4M-19489    Fixtures-Display    7/18/2012 10
   99375    DXL    FF-S    Dl594913    Fixtures-Shoe Fixtures    7/18/2012 10   
99375    DXL    FF-S    20538    Fixtures-Shelving    7/18/2012 10    99375   
DXL    FF-S    85425    Fixtures-Display    7/18/2012 10    99375    DXL    FF-S
   111848    Fixtures-Display    7/18/2012 10    99375    DXL    FF-S    112442
   Fixtures-Display    7/18/2012 10    99375    DXL    FF-S    112444   
Fixtures-Display    7/18/2012 10    99375    DXL    FF-S    112531   
Fixtures-Display    7/18/2012 10    99375    DXL    FF-S    112709   
Fixtures-Display    7/18/2012 10    99375    DXL    FF-S    112781   
Fixtures-Display    7/18/2012 10    99375    DXL    FF-S    029520   
Fixtures-Display    7/18/2012 10    99375    DXL    SIGNS    957729    Signs   
7/18/2012 10    99375    DXL    EQUIP-S    897223    Cabling/Phones    7/20/2012
10    99375    DXL    LHI    800568    Extinguishers    7/25/2012 10    99375   
DXL    FF-S    959230    Fixtures-Hangers    8/2/2012 10    99375    DXL   
SIGNS    24706    Signs    8/7/2012 10    99375    DXL    SIGNS    24714   
Signs    8/8/2012 10    99375    DXL    FF-S    0470054-IN    Tailor Shop Equip
   8/9/2012 10    99375    DXL    FF-S    030387    Fixtures-Display   
8/10/2012 10    99375    DXL    EQUIP-S    391649    Music System    8/14/2012
10    99375    DXL    FF-S    051540    Fixtures    8/22/2012 10    99375    DXL
   LHI-S    18049246    Video Security System    8/27/2012 10    99375    DXL   
LHI-S    18049248    Video Security System    8/27/2012 10    99375    DXL   
LHI-S    A75177    Fixtures-Safe    9/23/2012 10    99375    DXL    FF-S   
968200    Fixtures-Hangers    10/12/2012 10    99375    DXL    LHI-S    18552936
   Video Security System    11/19/2012 10    99375    DXL    FF-S    032309   
Fixtures-Display    11/21/2012 10    99375    DXL    FF-S    053786    Fixtures
   2/22/2013 10    99375    DXL    FF-S    034283    Fixtures-Display   
3/31/2013 10    99375    DXL    FF-S    035110    Fixtures-Display    5/31/2013
10    99375    DXL    FF-S    31326    Fixtures    5/31/2013

Equipment Location: Various

10    99997    Store Distribution    FF-S    293817    Fixtures-Hangers   
12/30/2012 10    99997    Store Distribution    FF-S    294451   
Fixtures-Hangers    12/30/2012 10    99997    Store Distribution    FF-S   
294815    Fixtures-Hangers    12/30/2012 10    99997    Store Distribution   
FF-S    295155    Fixtures-Hangers    12/30/2012 10    99997    Store
Distribution    FF-S    284624    Fixtures-Hangers    12/30/2012 10    99997   
Store Distribution    FF-S    292277    Fixtures-Hangers    12/30/2012 10   
99997    Store Distribution    FF-S    293240    Fixtures-Hangers    12/30/2012

As more fully described in the electronic disk provided to Lender by Borrower.

 

Destination XL Group, Inc. By:  

/s/ Dennis R. Hernreich

  Dennis R. Hernreich Title:  

EVP, COO, CFO, Treasurer, Secretary

 

Page 3 of 3



--------------------------------------------------------------------------------

EXHIBIT B EQUIPMENT SECURITY NOTE NO. 17608-70004

 

STORE   LOCATION    CENTER NAME    ADDRESS1    CITY    ST    ZIP CODE 10   9802
   ANCHOR    2777 PAPER MILL RD, SUITE C-3a    WYOMISSING    PA    19610 10  
9644    OUTLET    Glenwood Village 7 Glenwood Rd, Suite E    CLINTON    CT   
06413 10   9998    Store Distribution    Various          10   9999    Store
Distribution    Various          10   99155    DXL    MAY CROSSING 5401 N. MAY
AVENUE SUITE 700    OKLAHOMA CITY    OK    73112 10   99412    DXL    Sherwood
Plaza 1298 Worcester Street    Natick    MA    01760 10   99375    DXL   
TRI-COUNTY TOWNE CENTER 11711 PRINCETON PIKE, SUITE 961    CINCINNATI    OH   
45246 10   99997    Store Distribution    Various         

 

Destination XL Group, Inc. By:  

/s/ Dennis R. Hernreich

  Dennis R. Hernreich Title:  

EVP, COO, CFO, Treasurer, Secretary

 

Page 1 of 1